DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pages 4-5, filed 09 August 2022, with respect to claims 1 and 7 have been fully considered and are persuasive.  Therefore, the § 102 rejections of claims 1, 4, 6-7, 10, and 12 have been withdrawn. 

Allowable Subject Matter
Claims 1, 4, 6-7, 10, and 12 are allowed.

The following is an Examiner’s statement of reasons for allowance: 
Claims 1,4,6: None of the prior art of record, alone or in combination, teaches or discloses and optical system for use in measurements on an upper surface of a layered sample when located in a measurement plane, wherein the optical system is configured as a normal-incidence system having an illumination channel and a collection channel, the optical system,
 	wherein said apertured structure comprises first and second masks having first and second different patterns arranged in a spaced-apart relationship along the illumination channel at input and output planes, respectively of a relay optics unit,
 	in combination with the rest of the limitations of independent claim 1.
Claims 7,10,12: None of the prior art of record, alone or in combination, teaches or discloses a method for use in optical measurements on an upper surface of a layered sample when located in a measurement plane,
 	wherein said angular obscuration comprises passing said light through first and second masks having first and second different patterns arranged in a spaced-apart relationship along the illumination channel,
 	in combination with the rest of the limitations of independent claim 7.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896